      Case 1:18-cv-11350-JPO-OTW Document 159 Filed 12/07/20 Page 1 of 10




                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
BARBARA STINSON,
                                                                     Case No.: 1:18-cv-11350-JPO-
                                                                     OTW
                                    Plaintiff,
                  -against-

HOUSLANGER & ASSOCIATES, PLLC,
TODD HOUSLANGER,
DEMI, LLC d/b/a DEMI OF NEW YORK,
MATTHEW BLAKE,
BRYAN C. BRYKS, and
HARRY TORRES
-------------------------------------------------------------------X

DECLARATION OF AHMAD KESHAVARZ IN SUPPORT OF PLAINTIFF’S MOTION
                   FOR SUMMARY JUDGMENT

        Pursuant to 28 U.S.C. § 1746, AHMAD KESHAVARZ declares under penalty of perjury

that the foregoing is true and correct.

        1.       I am a member of the Bar of this Court and the principal for The Law Office of

Ahmad Keshavarz for Plaintiff BARBARA STINSON (“Plaintiff”).

        2.       I make this Declaration in support of Plaintiff’s Motion for Summary Judgment.

        3.       I make this Declaration based on my own personal knowledge and documents

publicly filed with this Court.

        4.       I make this Declaration for the purpose of presenting such documents to the Court

for consideration in connection with the Motion, and respectfully refer the Court to the

accompanying Memorandum of Law for Plaintiff’s factual and legal arguments.

        5.       On December 7, 2020, I used the New York eCourts website to review cases

where Houslanger & Associates, PLLC represented the plaintiff in New York City.

                                                        1
     Case 1:18-cv-11350-JPO-OTW Document 159 Filed 12/07/20 Page 2 of 10




       6.       This search produced 2,586 cases in Bronx County, 3,332 cases in Kings County,

2,150 cases in New York County, and 3,223 cases in Queens County, a total of 11,291 cases.

       7.       In the vast majority of these cases, H&A represents debt buyers.

       8.       The cases include both cases that H&A initiated in 2005 and cases initiated in

2005 that H&A, at some time thereafter, substituted into.

       9.       Attached hereto as Exhibit A is a true and correct copy of the transcript of the

September 26, 2019 deposition of Todd Houslanger and Houslanger & Associates, PLLC (H&A)

(“Houslanger Deposition Transcript).

       10.      Attached hereto as Exhibit B is a true and correct copy of Houslanger

Defendants’ Responses to Plaintiff’s First Requests for Admission (“Houslanger’s Responses to

First RFAs”).

       11.      Attached hereto as Exhibit C is a true and correct copy of the transcript of the

October 7, 2019 deposition of Bryan C. Bryks (“Bryks Deposition Transcript”).

       12.      Attached hereto as Exhibit D is a true and correct copy of the transcript of the

November 12, 2019 deposition of Demi, LLC and Matthew Blake (“Demi Deposition

Transcript”).

       13.      Attached hereto as Exhibit E is a true and correct copy of the New York City

Department of Consumer Affairs Debt Collection License of Demi, LLC (“Demi Debt

Collection License”).

       14.      Attached hereto as Exhibit F is a true and correct copy of the summons and

complaint in the collection lawsuit Demi, LLC v. Stinson, Index No. CV-062732-05/NY, venued

in the New York County Civil Court (“Collection Lawsuit”).

                                                2
     Case 1:18-cv-11350-JPO-OTW Document 159 Filed 12/07/20 Page 3 of 10




         15.   Attached hereto as Exhibit G is a true and correct copy of the search results on

the New York Unified Court System eCourts website for lawsuits brought by Demi, LLC in New

York in 2005 (“eCourts List of Demi Lawsuits”).

         16.   Attached hereto as Exhibit H is a true and correct copy of the Debtor Detail

Report printout from H&A’s CollectorPro debt collection system (Houslanger Account Notes).

         17.   Attached hereto as Exhibit I is a true and correct copy of the alleged template

H&A used in 2005 to send putative debtors a notice in compliance with the FDCPA, 15 U.S.C. §

1692g.

         18.   Attached hereto as Exhibit J is a true and correct copy of the spreadsheet entry

for the putative account of Barbara Stinson which Defendants relied on in filing and verifying

the collection lawsuit (“Demi Spreadsheet Entry for Ms. Stinson”).

         19.   Attached hereto as Exhibit K is a true and correct copy of the case summary for

the collection lawsuit Demi, LLC v. Stinson, Index No. CV-062732-05/NY, venued in the New

York County Civil Court (“Case Summary”).

         20.   Attached hereto as Exhibit L is a true and correct copy of the Office of the State

Bank Commissioner of Delaware list of state chartered banks as of June 23, 2017, the Discover

Bank FDIC IDI Rule Resolution Plan Public Section, the Delaware State Division of

Corporations Registry entry for Discover Bank, and the FDIC BankFind search results for

Discover Bank (“Discover Residency Documents”).

         21.   Attached hereto as Exhibit M is a true and correct copy of the Chase Bank USA,

NA Articles of Association, the FDIC BankFind search results for Chase Bank USA, NA, the

Chase Bank USA, NA Form 10-K Annual Report to the SEC, the Delaware State Division of

                                               3
    Case 1:18-cv-11350-JPO-OTW Document 159 Filed 12/07/20 Page 4 of 10




Corporations Registry entry for Chase Bank USA, NA, the Supplemental Affidavit of Anthony

Demczak, Vice President and Custodian of Records at Chase Bank USA, NA, the FIA Card

Services, NA June 10, 2006 Amendment to Articles of Association, the MBNA America, NA

Organization Certificate, the Comptroller of the Currency certification of MBNA America, NA,

the FDIC BankFind search results for Bank of America, NA, and the FDIC BankFind search

results for Applied Bank (“Major Creditor Residency Documents”).

       22.    Attached hereto as Exhibit N is a true and correct copy of the transcript of the

October 4, 2019 deposition of Barbara Stinson (“Stinson Deposition Transcript”).

       23.    Attached hereto as Exhibit O is a true and correct copy of the April 20, 2005

Servicing Agreement between Aries Capital Partners, Inc. and Demi, LLC (“Demi Contract”).

       24.    Attached hereto as Exhibit P is a true and correct copy of the Assignment and

Bill of Sale between Aries Capital Partners, Inc. and Demi, LLC for “Bad Debt Accounts” on

July 11, 2005 (“Assignment and Bill of Sale”).

       25.    Attached hereto as Exhibit Q is a true and correct copy of the December 7, 2020

Declaration by Barbara Stinson (“Stinson Declaration”).

       26.    Attached hereto as Exhibit R is a true and correct copy of the affidavit of service

of the summons and complaint in the collection lawsuit Demi, LLC v. Stinson, Index No. CV-

062732-05/NY, venued in the New York County Civil Court (“Affidavit of Service”).

       27.    Attached hereto as Exhibit S is a true and correct copy of the default judgment

entered in the collection lawsuit Demi, LLC v. Stinson, Index No. CV-062732-05/NY, venued in

the New York County Civil Court (“Default Judgment”).



                                                 4
    Case 1:18-cv-11350-JPO-OTW Document 159 Filed 12/07/20 Page 5 of 10




       28.    Attached hereto as Exhibit T is a true and correct copy of the New York City

Department of Consumer Affairs Assurance of Discontinuance of the process server license of

Harry Torres (“Assurance of Discontinuance”).

       29.    Attached hereto as Exhibit U is a true and correct copy of the income execution

by H&A pursuant to the judgment in the collection lawsuit Demi, LLC v. Stinson, Index No. CV-

062732-05/NY, venued in the New York County Civil Court (“Income Execution”).

       30.    Attached hereto as Exhibit V is a true and correct copy of the account notes of the

Westchester County Sheriff for the income execution in the collection lawsuit Demi, LLC v.

Stinson, Index No. CV-062732-05/NY, venued in the New York County Civil Court (“Account

Notes of Westchester County Sheriff”).

       31.    Attached hereto as Exhibit W is a true and correct copy of the Verizon wireless

records of incoming and outgoing calls for Barbara Stinson from February 13, 2018 through

February 19, 2018 (“Phone Records”).

       32.    Attached hereto as Exhibit X is a true and correct copy of the transcript of the

July 13, 2020 deposition of Michael Plagianos (“Plagianos Deposition Transcript”).

       33.    Attached hereto as Exhibit Y is a true and correct copy of the transcript of the

phone call between Barbara Stinson and Michael Plagianos at the offices of Houslanger &

Associates, PLLC on February 16, 2018 (“Feb. 16 Call Transcript”).

       34.    Attached hereto as Exhibit Z is a true and correct copy of the first Order to Show

Cause filed in the collection lawsuit Demi, LLC v. Stinson, Index No. CV-062732-05/NY,

venued in the New York County Civil Court (“First OSC”).



                                                5
     Case 1:18-cv-11350-JPO-OTW Document 159 Filed 12/07/20 Page 6 of 10




       35.     Attached hereto as Exhibit AA is a true and correct copy of the second Order to

Show Cause filed in the collection lawsuit Demi, LLC v. Stinson, Index No. CV-062732-05/NY,

venued in the New York County Civil Court (“Second OSC”).

       36.     Attached hereto as Exhibit BB is a true and correct copy of Defendants’

Response to Discovery Directed at January 14, 2020 Status Conference (“Houslanger Pattern and

Practice Disclosures”).

       37.     Attached hereto as Exhibit CC is a true and correct copy of the New York State

Unified Court System eCourts calendar for H&A pulled on October 9, 2019 and November 4,

2019 (“eCourts Houslanger Calendar”).

       38.     Attached hereto as Exhibit DD is a true and correct copy of the Opposition to the

Second OSC in the collection lawsuit Demi, LLC v. Stinson, Index No. CV-062732-05/NY,

venued in the New York County Civil Court (“Opposition to OSC”).

       39.     Attached hereto as Exhibit EE is a true and correct copy of the Declaration of

Sidney Cherubin, Esq., Director of Legal Services in the Brooklyn Bar Association Volunteer

Lawyers Project (“Legal Services Declaration”).

       40.     Attached hereto as Exhibit FF is a true and correct copy of the March 9, 2018

email with attachments sent by Nancy Pitkofsky to H&A (“March 9 Email”).

       41.     Attached hereto as Exhibit GG is a true and correct copy of the Order on March

9, 2018 in the collection lawsuit Demi, LLC v. Stinson, Index No. CV-062732-05/NY, venued in

the New York County Civil Court (“Order to Refile OSC”).




                                               6
     Case 1:18-cv-11350-JPO-OTW Document 159 Filed 12/07/20 Page 7 of 10




       42.       Attached hereto as Exhibit HH is a true and correct copy of the transcript of the

call between Barbara Stinson and Bryan C. Bryks on March 22, 2018 (“March 22 Call

Transcript”).

       43.       Attached hereto as Exhibit II is a true and correct copy of the cover letter and

mutual stipulation sent to Barbara Stinson on April 5, 2018 by H&A (“Cover Letter and

Stipulation”).

       44.       Attached hereto as Exhibit JJ is a true and correct copy of the post-it note and

business card included with the Cover Letter and Stipulation by the direction of Bryan C. Bryks

(“Post-It Note and Business Card”).

       45.       Attached hereto as Exhibit KK is a true and correct copy of the Third Order to

Show Cause filed by Barbara Stinson in the collection lawsuit Demi, LLC v. Stinson, Index No.

CV-062732-05/NY, venued in the New York County Civil Court (“Third OSC”).

       46.       Attached hereto as Exhibit LL is a true and correct copy of the email with

attachments sent by Bryan C. Bryks to Nancy Pitkofsky on April 11, 2018 (“April 11 Email”).

       47.       Attached hereto as Exhibit MM is a true and correct copy of the Order granting

the Third OSC in the collection lawsuit Demi, LLC v. Stinson, Index No. CV-062732-05/NY,

venued in the New York County Civil Court (“Order on OSC”).

       48.       Attached hereto as Exhibit NN is a true and correct copy of Docket Entry 45, the

Answer by Defendants H&A, Todd Houslanger, Matthew Blake, and Bryan C. Bryks

(“Houslanger Answer”).




                                                 7
    Case 1:18-cv-11350-JPO-OTW Document 159 Filed 12/07/20 Page 8 of 10




       49.    Attached hereto as Exhibit OO is a true and correct copy of the Opposition to the

Order to Show Cause in the collection lawsuit Asta Funding Acqusition III, LLC v. Soto, Index

No. CV-109587-03/BX (“Asta Funding v. Soto”).

       50.    Attached hereto as Exhibit PP is a true and correct copy of the Affidavit of

William Soto (“Soto Affidavit”).

       51.    Attached hereto as Exhibit QQ is a true and correct copy of the case file for

Colonial Credit Corporation v. Then, Index No. CV-030370-05/NA (“Colonial Credit Corp. v.

Then”).

       52.    Attached hereto as Exhibit RR is a true and correct copy of the Order to Show

Cause filed in the collection lawsuit Colonial Credit Corporation v. Then, Index No. CV-

030370-05/NA (“Cepeda OSC”).

       53.    Attached hereto as Exhibit SS is a true and correct copy of the case file for the

collection lawsuit Great Seneca Financial Corp. v. Khan, Index No. CV-084555-05/QU (“Great

Seneca Financial Corporation v. Khan”).

       54.    Attached hereto as Exhibit TT is a true and correct copy of the case file for the

collection lawsuit Great Seneca Financial Corp. v. Westbrooks, Index No. CV-046953-04/KI

(“Great Seneca Financial Corp. v. Westbrooks”).

       55.    Attached hereto as Exhibit UU is a true and correct copy of the case summary in

the collection lawsuit Platinum Financial Services Corp. v. Levy, Index No. CV-038127-02/NY

(“Levy Case Summary”).

       56.    Attached hereto as Exhibit VV is a true and correct copy of the Declaration of

Isaac Levy (“Levy Declaration”).

                                              8
     Case 1:18-cv-11350-JPO-OTW Document 159 Filed 12/07/20 Page 9 of 10




       57.    Attached hereto as Exhibit WW is a true and correct copy of the Supplemental

Affidavit to the Order to Show Cause filed in the collection lawsuit Platinum Financial Services

Corp. v. Levy, Index No. CV-038127-02/NY (“Levy OSC”).

       58.    Attached hereto as Exhibit XX is a true and correct copy of the case file for the

collection lawsuit NCO Portfolio Management v. Clavijo, Index No. CV-311710-03/KI (“NCO

Portfolio Management v. Clavijo”).

       59.    Attached hereto as Exhibit YY is a true and correct copy of the Opposition to the

Order to Show Cause filed in the collection lawsuit New Century Financial Services Inc. v.

Burkett, Index No. CV-043924-02/BX (“New Century Financial Services v. Burkett”).

       60.    Attached hereto as Exhibit ZZ is a true and correct copy of the case file for the

collection lawsuit Palisades Acquisition XVI, LLC v. Leong, Index No. CV-119208-07/QU

(“Palisades Acquisition v. Leong”).

       61.    Attached hereto as Exhibit AAA is a true and correct copy of the Opposition to

the Order to Show Cause filed in the collection lawsuit Pinpoint Technologies, LLC v. Ortiz,

Index No. CV-009325-07/QU (“Pinpoint Technologies v. Ortiz”).

       62.    Attached hereto as Exhibit BBB is a true and correct copy of the Opposition to

the Order to Show Cause filed in the collection lawsuit Platinum Financial Services Corp. v.

Foss, Index No. CV-074312-02/QU (“Platinum Financial Services Corp. v. Foss I”)

       63.    Attached hereto as Exhibit CCC is a true and correct copy of the Opposition to

the Order to Show Cause filed in the collection lawsuit Platinum Financial Services Corp. v.

Foss, Index No. CV-076526-02/QU (“Platinum Financial Services Corp. v. Foss II”)



                                               9
    Case 1:18-cv-11350-JPO-OTW Document 159 Filed 12/07/20 Page 10 of 10




       64.     Attached hereto as Exhibit DDD is a true and correct copy of the Opposition to

the Order to Show Cause filed in the collection lawsuit Platinum Financial Services Corp. v.

Viruet, Index No. CV-082607-02/KI (“Platinum Financial Services Corp. v. Viruet”).

       65.     Attached hereto as Exhibit EEE is a true and correct copy of the Affidavit of

Luis Viruet (“Viruet Affidavit”).

       66.     Attached hereto as Exhibit FFF is a true and correct copy of the Opposition to

the Order to Show Cause filed in the collection lawsuit Rushmore Recoveries XIV, LLC v.

Dupres, CV-062338-07/QU (“Rushmore Recoveries v. Dupres”).

       67.     Attached hereto as Exhibit GGG is a true and correct copy of the Affidavit of

Jenifer Dupres (“Dupres Affidavit”).

       68.     Attached hereto as Exhibit HHH is a true and correct copy of the Opposition to

the Order to Show Cause filed in the collection lawsuit Rushmore Recoveries XI, LLC v.

Kingdom, CV-30812-06/KI (“Rushmore Recoveries v. Kingdom”).

       WHEREFORE, for the reasons set forth herein and in the accompanying Memorandum

of Law, Plaintiff respectfully requests for the court to enter summary judgment as to liability

under the FDCPA, GBL § 349, and Jud. Law § 487, as to entitlement to punitive damages under

GBL § 349, and allow the case to proceed to trial solely on the issue of damages.


Dated: Brooklyn, New York
       December 7, 2020

                                                             _________/s/_______________
                                                              Ahmad Keshavarz
                                                              Law Office of Ahmad Keshavarz
                                                              16 Court St., 26th Floor
                                                              Brooklyn, NY 11241
                                                             Attorney for Plaintiffs
                                               10
